Exhibit 10.1
 
SEVERANCE AGREEMENT AND GENERAL RELEASE
 
This Severance and Release Agreement (“Agreement”) is made and entered into as
of January 7, 2011 (the “Effective Date”) between PHILLIP PECKMAN (“Peckman”)
and SHUFFLE MASTER, INC. ("SMI") (sometimes referred to collectively as the
“Parties” or individually as a “Party”).
 
RECITALS
 
A.           Peckman has been a member of the Board of Directors of SMI since
June 5, 2007.
 
B.           Peckman was, for most of the years spent as a member of the Board
of Directors, an independent member of the Board, the Chairman of the Board of
Directors and was on the Audit Committee, the Compensation Committee and the
Governance Committee.
 
C.           By agreement ("CEO Agreement") dated May 3, 2010 but effective
April 26, 2010, Peckman was appointed by SMI as the Interim Chief Executive
Officer ("CEO"), which meant that he could no longer serve as an "independent"
member of the Board.  Thus, in conjunction with the May 3, 2010 agreement
Peckman resigned as Chairman of the Board of Directors and resigned from the
Audit Committee, the Compensation Committee and the Governance Committee.
 
D.           Peckman has tendered his resignation from the Board of Directors, a
copy of which resignation is attached as Exhibit A.
 
E.           In recognition of the Board's appreciation for Peckman's services
as a member of the Board and as CEO, and in consideration for their respective
commitments set forth in this Agreement, the parties hereby agree as follows.
 
AGREEMENT
 
In consideration of the mutual promises and covenants contained in this
Agreement, and other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged by the Parties, Peckman and SMI hereby agree as
follows:
 
 
1.
PECKMAN'S DEPARTURE FROM SMI.

 
(a)           Peckman agrees to remain a member of the Board of Directors until
January 7, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Upon the execution of this Agreement, SMI will issue a press
release substantially in the form attached hereto as Exhibit B.  In addition,
SMI agrees that, upon the filing of any Securities and Exchange Commission Form
8-K regarding Peckman's departure from the Board of Directors, it shall attach
thereto a copy of Peckman's resignation letter, attached hereto as Exhibit A.
 
(c)           Peckman resigns as Director effective January 7, 2011, and SMI
accepts this resignation.
 
 
2.
COMPENSATION TO PECKMAN.

 
(a)           Based upon his performance as a member and Chairman of the Board
of Directors and as CEO, and in accordance with paragraph 4 of the CEO
Agreement, SMI agrees to pay Peckman a bonus of $129,000.00, payable within ten
(10) business days following Peckman's execution of this Agreement; provided, he
has not revoked his execution by that time.
 
(b)           All stock options issued to Peckman (listed on Exhibit C) shall
become vested (if they are not already) as of the Effective Date and upon
exercise, the underlying shares shall immediately become fully tradable on the
open market.
 
(c)           Peckman shall be available to provide information, respond to
inquiries, and provide advice and counsel and other assistance to SMI at the
request of SMI on a non-exclusive basis for a period of nine (9) months from the
date hereof in exchange for compensation of $96,000, payable within ten (10)
business days following Peckman's execution of this Agreement; provided, he has
not revoked his execution by that time.
 
 
3.
CONFIDENTIALITY AND NON-DISPARAGEMENT.

 
(a)          The parties acknowledge that this agreement must be disclosed in
compliance with SMI’s public reporting  and gaming regulatory obligations.
 
(b)          The Parties on behalf of themselves and Affiliates (as defined in
paragraph 4(a) below) agree that they will refrain from voluntarily commenting
on any matters released pursuant to paragraph 4(a) below.  The Parties
acknowledge that this provision does not preclude them from addressing a lawful
inquiry from any regulatory, legislative or governmental body or agency. In
addition thereto neither Party including its Affiliates shall make any
statement, comment or representation that disparages, defames or otherwise
reflects negatively upon the other Party's business practices, products,
services, officers, directors, employees or general business reputation.  This
commitment by each Party and its Affiliates shall continue indefinitely and
shall not expire for any reason.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
4.
GENERAL RELEASE.

 
(a)           Each Party, on behalf of himself or itself and, if they exist, any
of his or its family, heirs, assigns, executors, administrators, Board members,
managers, employees and agents, past and present (collectively, the
“Affiliates”), hereby fully and without limitation release, covenant not to sue
and forever discharge the other Party and his or its, if they exist, spouse,
parent companies, subsidiaries, affiliated entities, directors, officers,
shareholders, employees, attorneys, insurers, agents, predecessors and
successors, past and present (collectively, the “Releasees”), both individually
and collectively, from any and all rights, claims, demands, liabilities,
actions, causes of action, suits, damages, losses, debts, attorney’s fees,
costs, and expenses, of whatever nature, whether those claims are known or
unknown, fixed or contingent, suspected or unsuspected (“Claims”) that either
Party or its Affiliates now have, or may ever have, against any other Party
arising out of, or related in any way to Peckman's services to SMI as a member
and/or Chairman of the Board of Directors, as a member of any committee on the
Board of Directors, or as CEO and any act, omission, or transaction of or by any
of the Parties released occurring on or before the date this Agreement is fully
executed by both parties.
 
(b)           Both Parties acknowledge that they may later discover material
facts in addition to, or different from, those which he or it now knows or
believes to be true with respect to any circumstances surrounding this Agreement
and each Party nevertheless intends to fully, finally and forever settle and
release all claims, disputes and differences between them.  The releases
provided in this Agreement shall remain in full effect notwithstanding the
discovery or existence of any additional or different facts or circumstances or
any such future events, circumstances or conditions.
 
 
5.
INDEMNIFICATION.

 
Nothing herein shall abrogate or limit in any way Peckman’s rights to
indemnification or insurance coverage arising out of his roles as an executive
officer or director of SMI, including, coverage under any applicable policy of
directors and officers liability insurance, errors and omissions insurance,
indemnification agreements to which he is a party, provisions of the SMI’s
articles of incorporation or bylaws or under applicable statutory law.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
6.
Covenant Not to Sue.

 
Peckman understands that this Agreement, and the releases contained herein, are
subject to the terms of the Older Workers Benefit Protection Act of 1990 (the
"OWBPA").  The OWBPA provides that an individual cannot waive a right or claim
under the Age Discrimination in Employment Act (the "ADEA") unless the waiver is
knowing and voluntary.  In compliance with the OWBPA, Peckman hereby
acknowledges and agrees that he has executed this Agreement voluntarily, and
with full knowledge of its consequences.  In addition, Peckman hereby
acknowledges and agrees as follows:
 
(a) this Agreement has been written in a manner that is calculated to be
understood, and is understood, by Peckman;
 
(b) the release provisions of this Agreement apply to any rights Peckman may
have under the ADEA, including the right to file a lawsuit in state or federal
court for age discrimination in violation of the ADEA;
 
(c) the release provisions of this Agreement do not apply to any rights or
claims Peckman may have under the ADEA that arise after the Effective Date of
this Agreement;
 
(d) SMI does not have a preexisting duty to provide Peckman with the payments
identified in Section 2(b) and 2(c);
 
(e) Peckman has been advised and given the opportunity to consult with an
attorney, and has consulted with an attorney to the extent he wished to do so,
prior to executing this Agreement;
 
(f) Peckman has had a period of at least 21 days to consider this Agreement; and
 
(g) Peckman has the right to revoke this Agreement within seven days after its
execution.  To revoke this Agreement, Peckman shall send written notice by the
time period noted above by fax to Dawn Hinman, Interim General Counsel, fax:
702-270-5326.  Peckman acknowledges and agrees that, to the extent he revokes
this Agreement as permitted under this Section 6, he shall not be entitled to
receive any of the payments described in Section 2(b) and 2(c).
 
 
7.
WARRANTIES AND REPRESENTATIONS.

 
Each Party to this Agreement represents and warrants that he/it has not assigned
or transferred any interest in any Claims he/it has or may have against any of
the Releasees, and further represents and warrants that he/it has the authority
to enter into this Agreement and to bind all his/its Affiliates or persons and
entities claiming through him/it.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
8.
NON-ADMISSION OF LIABILITY.

 
The actions of the Parties to negotiate and enter into this Agreement, whether
it is executed or not, shall not be regarded or relied upon the other Party or
by any third party as an admission of liability or wrongdoing by either of the
Parties to this Agreement.
 
 
9.
INTEGRATION AND MODIFICATIONS.

 
This Agreement constitutes an integrated written contract expressing the entire
agreement of the Parties with respect to the subject matter hereof and it may be
modified only by a written instrument that is signed by both Parties with the
same degree of formality as those signatures affixed hereto.
 
 
10.
AMBIGUITIES.

 
The terms of this Agreement have been reviewed and negotiated by the Parties and
their counsel.  Accordingly, the Parties expressly waive any common law or
statutory rule of construction that ambiguities should be construed against the
drafter of this Agreement.  The language of this Agreement shall be construed
according to its fair meaning.
 
 
11.
CHOICE OF LAW AND VENUE.

 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Nevada, including all matters of construction, validity,
performance, and enforcement, without regard to Nevada’s rules regarding
conflicts of law.  The Parties further agree, covenant and represent that, to
the extent any legal action, litigation or proceedings arise out of or relate in
any way to this Agreement including, without limitation, any legal action or
proceeding to enforce the terms of this Agreement or for breach of this
Agreement, such legal action, litigation or other proceedings shall be conducted
exclusively in Las Vegas, Nevada.
 
 
12.
ATTORNEYS' FEES AND COSTS.

 
In any action or proceeding to enforce the terms of this Agreement or to redress
any breach or threatened breach of this Agreement, the prevailing party shall be
entitled to recover as damages its attorney’s fees and costs incurred, whether
or not the action is reduced to judgment.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
13.
SEVERABILITY.

 
Each and every provision of this Agreement shall be considered severable, except
for the release provisions of Paragraph 4 of this Agreement (“General
Release").  If a court of competent jurisdiction rules that the releases
contained in Paragraph 4, or any part thereof, are illegal, invalid, or
unenforceable, then this Agreement shall become null and void.  If any provision
of this Agreement (other than the releases contained in Paragraph 4) is declared
illegal, invalid, or unenforceable for any reason, that provision shall remain
in effect to the extent allowed by law, and all of the remaining provisions of
this Agreement shall remain in full force and effect.
 
 
14.
CAPTIONS.

 
The captions and paragraph numbers in this Agreement are inserted for the
reader’s convenience, and in no way define, limit, construe, or describe the
scope or intent of the provisions of this Agreement.
 
 
15.
COUNTERPARTS.

 
This Agreement may be executed in counterparts, and when each Party has signed
and delivered at least one such counterpart, each counterpart shall be deemed an
original, and, when taken together with other signed counterparts, shall
constitute one agreement, which shall be binding upon and effective as to all
parties.
 
 
16.
WAIVER.

 
The failure or delay on the part of either Party to exercise any right, remedy,
power or privilege under this Agreement shall not operate as a waiver of that
right, remedy, power or privilege for future events.  No waiver of any right,
remedy, power or privilege by either Party with respect to any particular
occurrence shall be construed as a waiver by that Party of such a right, remedy,
power or privilege with respect to any other occurrence.
 
 
17.
ADVICE OF COUNSEL.

 
Both Parties acknowledge that they have been advised by counsel as to the
meaning of this Agreement.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
18.
VOLUNTARY NATURE OF AGREEMENT.

 
Both Parties represent that he/it have carefully read this Agreement and fully
understand all of its terms, that he/it has consulted with his/its own attorney
about this Agreement and that he/it is signing this Agreement freely and
voluntarily without coercion or duress of any kind and with full knowledge of
the Agreement's terms and conditions.
 
 
PLEASE READ THIS ENTIRE AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN
OR UNKNOWN CLAIMS.
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Parties to be effective as of the Effective Date.
 
 

 
PHILLIP  PECKMAN
                /s/ Phillip Peckman                 SHUFFLE MASTER, INC.        
        By: /s/ David Lopez                     Its: Interim CEO  

 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 

EXHIBIT A
 
RESIGNATION LETTER OF PHIL PECKMAN
 
 
Gentlemen:
 
It is with great ambivalence that I announce my resignation as a member of the
Board of Directors, and any other positions that I may still hold with Shuffle
Master, Inc., effective January 7, 2011.  Since I became a Board member on June
5, 2007, I have worked with many other good people to help guide this company
through some very difficult times.  I am very proud of the accomplishments we
have made thus far and believe the company is in a much better position.  We
have streamlined production, standardized financial reporting, renegotiated long
term debt on favorable terms and increased profitability.
 
On one hand I am saddened to part ways with such a company and such people with
whom I have had the privilege to work.  On the other hand, I am excited and
eager to commence my transition to other businesses and opportunities.  Some of
these opportunities are still confidential but I am very excited about the
prospect of continued active participation in the management of successful
businesses.
 
I wish all of you the best.
 
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
PRESS RELEASE
 
 
Shuffle Master, Inc. (NASDAQ Global Select market:  SHFL) ("SMI" or the
"Company") announced today that Phillip Peckman, whose tenure as Interim CEO of
the Company recently ended has also now resigned as a member of the Board of
Directors of the Company.  Mr. Peckman has decided to pursue other business
opportunities and to concentrate his efforts in those endeavors.  He has been a
member of the Board of Directors of SMI since June 5, 2007 and resigned from the
Board of Directors on January  7, 2011.
 
In addition, SMI announced that Mr. Peckman will be available to provide
consulting to the Company for an additional nine months following his departure
from the Board.
 
Garry W. Saunders, the Chairman of the Board of SMI, stated:  "The Board deeply
appreciates Phillip Peckman's service both as a Board member and as an Interim
Chief Executive Officer during an important time for the Company."  Mr. Peckman
was recently replaced as Interim CEO by David Lopez, the Company's Chief
Operating Officer.
 
About Shuffle Master, Inc.
 
Shuffle Master, Inc. is a gaming supply company specializing in providing its
casino customers with improved profitability, productivity and security, as well
as popular and cutting-edge gaming entertainment content, through value-add
products in four distinct categories: Utility products which include automatic
card shuffler, roulette chip sorters and intelligent table system modules,
Proprietary Table Games which includes live games, side bets and progressives,
Electronic Table Systems which include various e-Table game platforms and
Electronic Gaming Machines which include traditional video slot machines for
select markets. The Company is included in the S&P Smallcap 600 Index.
Information about the Company and its products can be found on the Internet at
www.shufflemaster.com.
 
 
 

--------------------------------------------------------------------------------

 
 
Forward Looking Statements
 
This release contains forward-looking statements that are based on management's
current beliefs and expectations about future events, as well as on assumptions
made by and information available to management. The Company considers such
statements to be made under the safe harbor created by the federal securities
laws to which it is subject, and assumes no obligation to update or supplement
such statements. Forward-looking statements reflect and are subject to risks and
uncertainties that could cause actual results to differ materially from
expectations. Risk factors that could cause actual results to differ materially
from expectations include, but are not limited to, the following: the Company's
intellectual property or products may be infringed, misappropriated, invalid, or
unenforceable, or subject to claims of infringement, invalidity or
unenforceability, or insufficient to cover competitors' products; the gaming
industry is highly regulated and the Company must adhere to various regulations
and maintain its licenses to continue its operations; the search for and
possible transition to a new chief executive officer could be disruptive to the
Company's business or simply unsuccessful; the Company's ability to implement
its ongoing strategic plan successfully is subject to many factors, some of
which are beyond the Company's control; litigation may subject the Company to
significant legal expenses, damages and liability; the Company's products
currently in development may not achieve commercial success; the Company
competes in a single industry, and its business would suffer if its products
become obsolete or demand for them decreases; any disruption in the Company's
manufacturing processes or significant increases in manufacturing costs could
adversely affect its business; the products in each of our segments may
experience losses due to technical difficulties or fraudulent activities; the
Company operates in a very competitive business environment; the Company is
dependent on the success of its customers and is subject to industry
fluctuations; risks that impact the Company's customers may impact the Company;
certain market risks may affect the Company's business, results of operations
and prospects; a continued downturn in general worldwide economic conditions or
in the gaming industry or a reduction in demand for gaming may adversely affect
the Company's results of operations; the Company's domestic and global growth
and ability to access capital markets are subject to a number of economic risks;
economic, political, legal and other risks associated with the Company's
international sales and operations could adversely affect its operating results;
changes in gaming regulations or laws; the Company is exposed to foreign
currency risk; the Company could face considerable business and financial risk
in implementing acquisitions; if the Company's products contain defects, its
reputation could be harmed and its results of operations adversely affected; the
Company may be unable to adequately comply with public reporting requirements;
the Company's continued compliance with its financial covenants in its senior
secured credit facility is subject to many factors, some of which are beyond the
Company's control; the restrictive covenants in the agreement governing the
Company's senior secured credit facility may limit its ability to finance future
operations or capital needs or engage in other business activities that may be
in its interest; and the Company's business is subject to quarterly fluctuation.
Additional information on these and other risk factors that could potentially
affect the Company's financial results may be found in documents filed by the
Company with the Securities and Exchange Commission, including the Company's
current reports on Form 8-K, quarterly reports on Form 10-Q and its latest
annual report on Form 10-K.
 
SOURCE: Shuffle Master, Inc.
 
Shuffle Master, Inc.
Julia Boguslawski
Investor Relations/
Corporate Communications
ph: (702) 897-7150
fax: (702) 270-5161
 
or
 
David Lopez, Interim CEO
Linster W. Fox, CFO
ph: (702) 897-7150
fax: (702) 270-5161
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
STOCK OPTIONS
 
[optioneestatement.jpg]